Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Corrected notice of Allowability
 	This action supplements the Notice of Allowability mailed on 09/08/21. Claim 18 is amended in order to correct a minor error.  Claim 18 depends on Claim 10.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
Larry E. Henneman, Jr., Reg. No. 41,063 on September 15, 2021.

3. 	The claims have been amended as follows:

17.  (canceled).  


 	
Allowable Subject Matter
 	Claims 1-16 and 18-19 are allowed. Claim 17 is cancelled.
 	Regarding claim 1, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “providing standardized file system permissions to a plurality of geographically remote client file storage systems each uniquely associated with a particular cloud client, said method comprising:
defining a first set of permissions according to a cloud permissions scheme, said first set of permissions being associated with a first client file storage system of said plurality of client file storage systems, said first client file storage system having a first native permissions scheme different from said cloud permissions scheme;
controlling access by a first user associated with said first client file system to file system objects of a first remote file system associated with said first client file storage system and stored on said multi-tenant file storage system according to said first set of permissions; establishing a first network connection between said multi-tenant file storage system and said first client file storage system; transferring said first set of permissions to said first client file storage system via said first network connection to facilitate controlling access by a second user associated with said first client file storage system to file system objects stored on said first client file storage system according to said first set of permissions;  defining a second set of permissions according to said 
controlling access by a third user associated with said second client file storage system to file system objects of a second remote file system associated with said second client file storage system and stored on said multi-tenant file storage system according to said second set of permissions; establishing a second network connection between said multi-tenant file storage system and said second client file storage system; and
transferring said second set of permissions to said second client file storage system via said second network connection to facilitate controlling access by a fourth user associated with said second client file storage system to file system objects stored on said second client file storage system according to said second set of permissions”.
 	Regarding claim 10, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “establishing a network connection with a geographically remote multi-tenant file storage system;
receiving a first set of permissions from said multi-tenant file storage system via said network connection, said first set of permissions being defined according to a cloud permissions scheme of said multi-tenant file storage system, said cloud permissions scheme being different from a native permissions scheme of said client file storage system; and controlling access by a first user associated with said client file storage system to file system objects of said client file system according to said first set of 
said first set of permissions includes a first permission corresponding to a first one of said file system objects of said client file system and a first corresponding file system object of said remote file system, said first permission defining local access rights to said first one of said file system objects by said first user and remote access rights to said first corresponding file system object by said first user”.
 	Regarding claim 19, the following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims,” establish a network connection with a geographically remote multi-tenant file storage system;
receive a first set of permissions from said multi-tenant file storage system via said network connection, said first set of permissions being defined according to a cloud permissions scheme of said multi-tenant file storage system, said cloud permissions scheme being different from a native permissions scheme of said file storage system; and control access by a first user associated with said file storage system to file system objects of said client file system according to said first set of permissions; and wherein each of said file system objects of said client file system is synchronized with a corresponding file system object of a remote file system stored on said multi-tenant file storage system and associated with said client file system; and said first set of permissions includes a first permission corresponding to a first one of said file system objects of said client file system and a first corresponding file system object of said 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163